DETAILED ACTION
In a communication received on 7 June 2022, amended claims 11 and 15.
Claims 11-13, 15-17 and 19-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claim 11, the applicants allege, "the addition of zone-specific delineation is opposite the physical topology of Ogawa" (page 9) with respect to the claimed limitation(s), "interfaces of a first/second network device associated with a first/second type, wherein the first type corresponds with a vendor information for the first network device and the second type corresponds with a vendor information for the second network device".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art teaches away from the combination.  The examiner concludes that one of ordinary skill in the art would have combined the cited prior art based on some teaching, suggestion, or motivation in the prior art
It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983)
The prior art discloses multiple switches represented in physical topology management table with corresponding interface information and adjacent switch and IF identifiers (Ogawa, fig. 4, ¶0019-002).  The prior art further discloses identifying the vendor of management devices in the network corresponding to vendor specific commands (Dubrovsky, col. 16 lines 45-67).  As a whole the prior art teachings do not explicitly discourage the combination of Ogawa and Dubrovsky.  Furthermore, Dubrovsky at least suggests improved interoperability by allowing management devices to be from differing vendors with vendor specific commands (col. 17 line 41-44).  Thus, one of ordinary skill in the art would have been motivated by Dubrovsky to improve interoperability by adding different vendors to the devices in Ogawa that utilize standardized commands.
In conclusion, the applicants argue(s) that the cited prior art teaches away from the combination.  The examiner traverses because one of ordinary skill in the art would have combined the cited prior art based on some teaching, suggestion, or motivation in the prior art.

The applicants allege, "The combination with Dubrovsky is improper here because Ogawa merely needs to know the interfaces (a,b,c) between the switches (SW). There is no type corresponding to vendor information and that would not change the interfaces being used in Ogawa" (page 10) with respect to the claimed limitation(s), "interfaces of a first/second network device associated with a first/second type, wherein the first type corresponds with a vendor information for the first network device and the second type corresponds with a vendor information for the second network device".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not suggest an association of vendor information with topology information.  The examiner concludes that the cited prior art discloses a correspondence with vendor specific devices and interface information/topology
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)
As best understood by the examiner, the claims pertain to interface/topology information of devices.  The devices are merely associated with respective vendors.  Ogawa, fig 3, discloses interface information with switches in the network.  Dubrovsky further discloses identifying the vendor of management devices and selecting an appropriate set of vendor specific device commands (col. 16 lines 45-67).  Therefore, combination would yield associating vendor information/commands with management devices.
In conclusion, the applicants argue(s) that the cited prior art does not suggest an association of vendor information with topology information.  The examiner traverses because the cited prior art discloses a correspondence with vendor specific devices and interface information/topology.

The applicants allege, "the flow rate table is not a based on a second type corresponding to vendor information as claimed. Accordingly, the combination of Ogawa with Dubrovsky does not disclose or render obvious the claimed tables of different types corresponding to different vendor information as claimed." (page 10) with respect to the claimed limitation(s), "interfaces of a first/second network device associated with a first/second type, wherein the first type corresponds with a vendor information for the first network device and the second type corresponds with a vendor information for the second network device".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose tables corresponding to different types of vendor information.  The examiner concludes that the cited prior art clearly suggests identifiable vendor specific commands associated with device topology
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention)
As best understood by the examiner, the claimed "the first device queue information comprising information on interfaces of a first network device associated with a first type and the second device queue information comprising information on interfaces of a second network device associated with a second type" merely refers to an association of vendor type for the devices.  The association of different vendor types may also be interpreted as merely an intended use.  More specifically, interface/topology information for use with different vendor type devices.  As reasoned above, Dubrovsky clearly discloses the association of vendor information as an improvement corresponding to interoperability.  The examiner advises amending to make the vendor type correspond to the device information rather than associated.
In conclusion, the applicants argue(s) that the cited prior art does not disclose tables corresponding to different types of vendor information.  The examiner traverses because the cited prior art clearly suggests identifiable vendor specific commands associated with device topology.

The applicants allege, "the claims recite customized network commands for the first/second network device based on the first/second type, whereas Ogawa utilizes standardized commands. Accordingly, because Ogawa explicitly utilizes standardized commands, it would not be obvious, and it would be improper, to modify the commands in Ogawa based on Dubrovsky as suggested in the Office Action" (page 11) with respect to the claimed limitation(s), "determining a first/second customized network command executable by the first/second network device based on the first/second type of the first/second network device, wherein the first/second customized network command is associated with the vendor information for the first/second type".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose modifying standardized commands to be customized network commands.  The examiner concludes that the cited prior art clearly pertains to access to service usage elements such as downloads and website  traffic management
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)
Ogawa, section 12, discloses the devices colelcting device information using standard SNMP commands.  Dubrovsky discloses identifying the vendor of a device and providing a vendor specific command (col. 16 lines 57-64).  Dubrovsky suggests an improvement in interoperability by allowing different management devices of different vendors made possible by looking up vendor specific commands.  Therefore, the combination of Ogawa and Dubrovsky suggests an improvement over the standardized commands and therefore one of ordinary skill in the art would be motivated to make the modification.
In conclusion, the applicants argue(s) that the cited prior art does not disclose modifying standardized commands to be customized network commands.  The examiner traverses because the cited prior art clearly pertains to access to service usage elements such as downloads and website  traffic management.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2010/0118710 A1) in view of Dubrovsky et al. (7,051,101 B1), and further in view of Ahoor et al. (6,678,729 B1).

With respect to claim 11, Ogawa discloses: a method, implemented by a processor device, of automating network management tasks associated with a network comprising a plurality of network devices, the processor device coupled to a memory storing computer code executable by the processor device to implement the method, the method comprising:
reading, by the processor device, a device table and retrieving a device queue (i.e., searching a physical topology management table in Ogawa, ¶0036), the device queue comprising first device queue information and second device queue information, each of which include topological information regarding when network devices of the network are neighboring devices (i.e., table contains information including switch and interface with corresponding adjacent switch and interface in Ogawa, fig. 3, ¶0020-0024), the first device queue information comprising information on interfaces of a first network device associated with a first type and the second device queue information comprising information on interfaces of a second network device associated with a second type (i.e., multiple switches represented in physical topology management table with corresponding interface information and adjacent switch and IF identifiers in Ogawa, fig. 4, ¶0019-0025);
sending, by the processor device, the first customized network command to the first network device (i.e., periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands in Ogawa, ¶0012);
receiving, by the processor device, first device information in response to execution of the first customized network command by the first network device, wherein the first device information is updated each time the first customized network command is executed by the first network device (i.e., periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands to update the flow rate monitoring table of the monitoring device in Ogawa, ¶0012);
storing, by the processor device, in a first device data table, the first device information received from the first network device (i.e., collected into the flow rate management table corresponding to each switch transmission/reception flow rate information from each switch in the network in Ogawa, ¶0026-0030, fig. 5);
determining, by the processor device, a second customized network command executable by the second network device based on the second type of the second network device, wherein the second customized network command is associated with the vendor information for the second type;
sending, by the processor device, the second customized network command to the second network device (i.e., periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands in Ogawa, ¶0012);
receiving, by the processor device, second device information in response to execution of the second customized network command by the second network device, wherein the second device information is updated each time the second customized network command is executed by the second network device (i.e., periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands in Ogawa, ¶0012);
storing, by the processor device, in a second device data table, the second device information received from the second network device (i.e., collected into the flow rate management table corresponding to each switch transmission/reception flow rate information from each switch in the network in Ogawa, ¶0026-0030, fig. 5);
identifying, by the processor device, from the topological information from the first device queue information and from the topological information from the second device queue information, matching interfaces that connect the first and second network devices (i.e., mapping and tracing a flow of a broadcast from one interface to another of adjacent switches with the physical topology table information locate a source of broadcast in Ogawa, fig. 3, fig. 5, ¶0016-0018)
Ogawa discloses prior art elements such as flow rate table (fig. 5) and physical topology table (fig. 3) and a method for correlating collected data between two adjacent switches using topology and flow rate tables (fig. 8, ¶0036-0038).  Combining the two tables as one table would have been known to one of ordinary skill in the art because said one would using, as a row key, the switch identifier and interface identifier in both topology and flow rate tables to yield a joint data table including the physical topology adjacent switch relationships and flow rate information.  Therefore, Ogawa suggests:
joining, by the processor device, in a joined data table, information retrieved from the first device data table and from the second device data table corresponding to the matching interfaces (i.e., joining collected information of two adjacent switches into a joint physical topology - flow rate table to trace the flow of a broadcast to a source, the tracing based on the physical topology table indicating two switches are connected by a common pair of interfaces in Ogawa, fig. 3, fig. 5, fig. 8, ¶0016-0018, ¶0036-0038). 
Based on Ogawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements (i.e., flow rate information corresponding to two adjacent switches) according to known methods (i.e., using, as a row key, the switch identifier and interface identifier in both topology and flow rate tables to join the data) to yield predictable results (i.e., a single data table including the physical topology adjacent switch relationships and flow rate information).

Ogawa discloses periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands (¶0012).  Ogawa do(es) not explicitly disclose the following.  Dubrovsky, in order to improve interoperability by allowing hardware of different vendors to be used without worrying about compatibility (col. 17 line 41-44), discloses: 
wherein the first type corresponds with a vendor information for the first network device and the second type corresponds with a vendor information for the second network device (i.e., identifying the vendor of management devices in the network corresponding to vendor specific commands in Dubrovsky, col. 16 lines 45-67);
determining, by the processor device, a first customized network command executable by the first network device based on the first type of the first network device, wherein the first customized network command is associated with the vendor information for the first type (i.e., identifying the vendor of a device and selecting a vendor specific to map parameters from a generic command to convert the command for the vendor specific device in Dubrovsky, col. 16 line 45 to col. 17 line 16).
Based on Ogawa in view of Dubrovsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dubrovsky to improve upon those of Ogawa in order to improve interoperability by allowing hardware of different vendors to be used without worrying about compatibility.

Ogawa discloses periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands (¶0012).  Ogawa and Dubrovsky do(es) not explicitly disclose the following.  Ahoor, in order to reduce outages and delays by monitoring network elements (col. 2 lines 54-67), discloses: the device queue indicates network devices of the network from which data is acquired (i.e., a list of devices to be queried with routes to the respective devices; includes corresponding categories for analysis in Ahoor, col. 2 lines 54-67).
Based on Ogawa in view of Dubrovsky, and further in view of Ahoor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ahoor to improve upon those of Ogawa in order to reduce outages and delays by monitoring network elements.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 11.  Therefore, claim 15 is rejected with the same reasoning as claim 11.

With respect to claim 19, Ogawa discloses periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands (¶0012).  Ogawa do(es) not explicitly disclose the following.  Dubrovsky, in order to improve interoperability by allowing hardware of different vendors to be used without worrying about compatibility (col. 17 line 41-44), discloses: the method of claim 11, wherein the first type of the first network device comprises vendor information of the first network device (i.e., identifying the vendor of management devices in the network corresponding to vendor specific commands in Dubrovsky, col. 16 lines 45-67)
Based on Ogawa in view of Dubrovsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dubrovsky to improve upon those of Ogawa in order to improve interoperability by allowing hardware of different vendors to be used without worrying about compatibility.

With respect to claim 24, the limitation(s) of claim 24 are similar to those of claim(s) 19.  Therefore, claim 24 is rejected with the same reasoning as claim(s) 19.


Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2010/0118710 A1) in view of Dubrovsky et al. (7,051,101 B1) and Ahoor et al. (6,678,729 B1), and further in view of Choy et al. (US 2006/0062154 A1).

With respect to claim 12, Ogawa discloses: collected into the flow rate management table corresponding to each switch transmission/reception flow rate information from each switch in the network (Ogawa, ¶0026-0030, fig. 5).  Ogawa, Dubrovsky, and Ahoor do(es) not disclose merging a subset of data with a given criteria.  Choy, in order to improve network resilience by maintaining redundancy of connectivity information (abstract), teaches: the method of claim 11, further comprising at least one of:
generating a new table including a subset of data of a device data table based on one or more conditions (i.e., a new table based on conditions as taught/suggested by if a potential failure of the node is imminent query neighbors for information and merge and update this information in the global table in Choy, ¶0035); and
converting a device data table into a global data table, wherein the global data table allows for storing information retrieved from multiple network devices; or merging two device data tables. (i.e., merging data into a new table as taught/suggested by global routing table merges from a collection of local routing information collected in Choy, ¶0035).
Based on Ogawa in view of Dubrovsky and Ahoor, and further in view of Choy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Choy to improve upon those of Ogawa in order to improve network resilience by maintaining redundancy of connectivity information.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 12.  Therefore, claim 16 is rejected with the same reasoning as claim 12.


Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2010/0118710 A1) in view of Dubrovsky et al. (7,051,101 B1) and Ahoor et al. (6,678,729 B1), and further in view of Godwin (US 2003/0101262 A1).

With respect to claim 13, Ogawa discloses: the method of claim 11, further comprising: recursively retrieving information from at least one network device in the network (i.e., periodically collecting flow rate of broadcasts from each switch in the network using SNMP commands in Ogawa, ¶0012).
Ogawa, Dubrovsky, and Ahoor do not disclose or suggest the following limitation(s).  Rather, Godwin, motivated to improve determination for maintenance for a device (see ¶0006), discloses or suggests:
storing information retrieved at a first time in at least one device data table corresponding to the at least one network device (i.e., storing data at a first time point as taught/suggested by past retrieved data is historical data in Godwin, ¶0040); and
storing information retrieved at a second time in the at least one device data table corresponding to the at least one network device, the second time being different from the first time, wherein processing the data stored in the device data table includes computing a difference between information retrieved at the first time and the second time (i.e., comparing current and historical device data as taught/suggested by comparing historical data to current operational data to determine a maintenance schedule in Godwin, ¶0040).
Based on Ogawa in view of Dubrovsky and Ahoor, and further in view of Godwin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Godwin to improve upon Ogawa in order to improve determination for maintenance for a device.

With respect to claim 17, the limitations of claim 17 are similar to the limitations of claim 13.  Therefore, claim 17 is rejected with the same reasoning as claim 13.


Claims 20-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2010/0118710 A1) in view of Dubrovsky et al. (7,051,101 B1) and Ahoor et al. (6,678,729 B1), and further in view of Waters et al. (US 2009/0119280 A1).

With respect to claim 20, Ogawa discloses multiple switches represented in physical topology management table with corresponding interface information and adjacent switch and IF identifiers (fig. 4, ¶0019-0025).  Ogawa, Dubrovsky, and Ahoor do not disclose the following.  Waters, in order to improve knowledge of a network built upon search and classification of other network elements (¶0009), teaches: the method of claim 11, wherein the first type of the first network device comprises technology generation information of the first network device (i.e., generation of the technology as taught by model designation can identify the generation in Waters, ¶0100).
Based on Ogawa in view of Dubrovsky and Ahoor, and further in view of Waters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Waters to improve upon those of Ogawa in order to improve knowledge of a network built upon search and classification of other network elements.

With respect to claim 21, Ogawa discloses multiple switches represented in physical topology management table with corresponding interface information and adjacent switch and IF identifiers (fig. 4, ¶0019-0025).  Ogawa and Dubrovsky and Ahoor do not disclose the following.  Waters, in order to improve knowledge of a network built upon search and classification of other network elements (¶0009), teaches: the method of claim 11, wherein the first type of the first network device comprises model information of the first network device (i.e., model information as taught by model identified in Waters, ¶0100).
Based on Ogawa in view of Dubrovsky and Ahoor, and further in view of Waters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Waters to improve upon those of Ogawa in order to improve knowledge of a network built upon search and classification of other network elements.

With respect to claim 22, Ogawa discloses multiple switches represented in physical topology management table with corresponding interface information and adjacent switch and IF identifiers (fig. 4, ¶0019-0025).  Ogawa and Dubrovsky and Ahoor do not disclose the following.  Waters, in order to improve knowledge of a network built upon search and classification of other network elements (¶0009), teaches: the method of claim 11, wherein the first customized network command is a Command-Line Interface (CLI) command (i.e., command line interface as taught by command line entry of instructions to the device in Waters, ¶0077).
Based on Ogawa in view of Dubrovsky and Ahoor, and further in view of Waters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Waters to improve upon those of Ogawa in order to improve knowledge of a network built upon search and classification of other network elements.

With respect to claim 23, Ogawa discloses multiple switches represented in physical topology management table with corresponding interface information and adjacent switch and IF identifiers (fig. 4, ¶0019-0025).  Ogawa and Dubrovsky and Ahoor do not disclose the following.  Waters, in order to improve knowledge of a network built upon search and classification of other network elements (¶0009), teaches: the method of claim 11, wherein the first customized network command is a Cisco CLI command and the second customized network command is a Juniper CLI command (i.e., command line interfaces belonging to specific vendors as taught by Cisco command line, Juniper may be substituted for a Cisco system in Waters, ¶0077).
Based on Ogawa in view of Dubrovsky and Ahoor, and further in view of Waters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Waters to improve upon those of Ogawa in order to improve knowledge of a network built upon search and classification of other network elements.

With respect to claim 25, the limitation(s) of claim 25 are similar to those of claim(s) 20.  Therefore, claim 25 is rejected with the same reasoning as claim(s) 20.
With respect to claim 26, the limitation(s) of claim 26 are similar to those of claim(s) 21.  Therefore, claim 26 is rejected with the same reasoning as claim(s) 21.
With respect to claim 27, the limitation(s) of claim 27 are similar to those of claim(s) 22.  Therefore, claim 27 is rejected with the same reasoning as claim(s) 22.
With respect to claim 28, the limitation(s) of claim 28 are similar to those of claim(s) 23.  Therefore, claim 28 is rejected with the same reasoning as claim(s) 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
9/6/2022

/S. L./Examiner, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447